Citation Nr: 1736439	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-37 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent disabling for generalized anxiety disorder (GAD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing before the undersigned by videoconference the RO in November 2015.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Board Hearing in November 2015, the Veteran testified to worsening symptoms of his GAD, claimed as PTSD, specifically, depression, and thoughts of harming himself and others. The Veteran last attended a VA psychiatric examination in June 2013.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of GAD, claimed as PTSD, the Veteran should be afforded a VA examination to assess the severity of his PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected psychiatric disability.

2. If any benefit remains denied, issue a supplemental statement of the case. Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

